Citation Nr: 1315963	
Decision Date: 05/15/13    Archive Date: 05/15/13

DOCKET NO.  07-04 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected postoperative herniated nucleus pulposus at L4-5 for the period from November 23, 2005 to March 18, 2012.

2.  Entitlement to a rating in excess of 20 percent for service-connected postoperative herniated nucleus pulposus at L4-5 after March 19, 2012.

3.  Entitlement to a rating in excess of 10 percent for service-connected traumatic arthritis of the left knee, status post tibial osteotomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which continued a 10 percent rating for left knee disability and granted an increased rating to 10 percent for low back disability, effective November 23, 2005.

By way of background, an October 1994 rating action granted service connection for a low back disability, assigning a noncompensable disability evaluation.  The same action granted service connection for arthritis of the left knee, assigning a 10 percent disability evaluation.  Within one year of this determination, the Veteran did not express disagreement with these initial disability evaluations, nor was any relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate period.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156(b); 20.201 (2012); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  As such, the October 1994 rating action became final.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) seated at the RO in February 2008, and a transcript is associated with the claims file.

In October 2008, July 2010, and March 2012, the Board remanded the case for additional development.  It now returns for further appellate review.

In October 2012, following the receipt of new evidence (the March 2012 VA examination) the RO issued a rating decision increasing the rating of the Veteran's low back disability to 20 percent, effective March 19, 2012.  

The issue of entitlement to a special monthly compensation (SMC) was raised in a December 2007 statement by the Veteran.  The Board notes that it referred this issue to the RO in its July 2010 remand, but the claims file and electronic paperless file show no evidence that the RO has taken any action with respect to this issue.  As it has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred again to the AOJ for appropriate action.


FINDINGS OF FACT

1.  From November 23, 2005 to March 18, 2012, postoperative herniated nucleus pulposus at L4-5 manifested with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees.  Evidence of increased limitation of motion or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour is not present.

2.  Since March 19, 2012, postoperative herniated nucleus pulposus at L4-5 has manifested with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, without muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Ankylosis is not present.

3.  Since May 10, 2011, the Veteran's sciatic radiculopathy to the left lower extremity has been manifested by objective evidence of moderate pain and numbness with decreased sensation to light touch on the left upper anterior thigh and left thigh/knee, without objective evidence of diminished reflexes or strength.  
 
4.  For the entire appeal period, the Veteran's sciatic radiculopathy to the right lower extremity has been manifested by no more than subjective symptomatology of pain and numbness, without objective evidence of diminished reflexes, strength, or sensation to light touch.

5.  For the entire appeal period, the Veteran's traumatic arthritis of the left knee, status post tibial osteotomy, has been manifested by no more than slight lateral instability.

6.  For the entire appeal period, the Veteran's left knee disability has been productive of painful motion with flexion limited to no less than 100 degrees, including on repetition, and extension limited predominantly to 0 degrees, without evidence of ankylosis, dislocated or removed cartilage, impairment of tibia or fibula, or genu recurvatum.


CONCLUSIONS OF LAW

1.  From November 23, 2005, to March 18, 2012, the criteria for an increased rating of 10 percent, but no higher, for postoperative herniated nucleus pulposus at L4-5 have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.71a, Diagnostic Code 5242 (2012).

2.  Effective March 19, 2012, the criteria for an increased rating of 20 percent, but no higher, for postoperative herniated nucleus pulposus at L4-5 have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.71a, Diagnostic Code 5242 (2012).

3.  Effective March 10, 2011, the criteria for a disability evaluation of 20 percent, but no higher, for sciatic radiculopathy to the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, 4.124a, Diagnostic Code 8520 (2012).

4.  During the entire rating period on appeal, the criteria for a disability evaluation of 10 percent, but no higher, for sciatic radiculopathy to the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, 4.124a, Diagnostic Code 8520 (2012).

5.  The criteria for an evaluation in excess of 10 percent for left knee instability have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.71a, Diagnostic Code 5257 (2012).

6.  During the entire rating period on appeal, the criteria for the assignment of a separate 10 percent rating for limitation of motion of the left knee have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The notice requirements apply to all five elements of a service connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

The Board finds that VA has satisfied the duty to notify.  Specifically, April and March 2006 letters provided notice before the initial unfavorable decision in July 2006 regarding what information and evidence was needed to substantiate his claims for increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The same letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.   

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and considered.  

In March 2012 the Board remanded the claim, directing that the Veteran be provided with VA examinations to determine the current degree of severity of the Veteran's service-connected low back and left knee disabilities.  Such examinations took place in March 2012.  Also pursuant to the 2012 Board remand, the AOJ associated VA treatment records dated through March 2012 with the electronic claims file.  The Board finds that the AOJ substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (where there is substantial compliance with the Board's remand instructions a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998)).  

The Veteran was provided with VA examinations of the low back and left knee in July 2006, March 2009, and March 2012.  Additionally, addendum opinions were provided in January 2010 and April 2010.  Further, a May 2011 VA general medical examination report thoroughly addresses both the low back and left knee.  The Board finds that these examinations, taken together, are adequate for the purpose of evaluating the Veteran's service-connected low back and left knee, as they include clinical interviews with the Veteran, review of the claims file, and physical examinations with range of motion testing, sensory testing, and x-rays.

The Veteran has not asserted, nor does the record show, that his low back and left knee have worsened in severity since the most recent examination in 2012.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his increased rating claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ noted that basis of the prior determination and noted the elements that were lacking to substantiate the claim for benefits, specifically identifying the issues on appeal and the Veteran's current ratings.  In addition, the VLJ ensured that pertinent evidence and information was elicited to include any pertinent outstanding evidence not currently associated with the claims file that might substantiate the claims and the location, dates, and providers of the Veteran's care.  She also asked questions about specific symptoms and whether they have worsened.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

The Board finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Increased Rating Claims

The Veteran seeks entitlement to increased ratings for his service-connected low back and left knee disabilities.

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, supra.  The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45; Mitchell, supra.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

A. Postoperative herniated nucleus pulposus at L4-5

1. Range of Motion & IVDS

On November 23, 2005, the RO received the Veteran's informal claim, seeking a compensable rating for his service-connected back disability.  In July 2006, the RO granted an increased rating for postoperative herniated nucleus pulposus at L4-5 under 38 C.F.R. § 4.71a, DC 5003-5242.  The disability was rated 10 percent disabling for the period from November 23, 2005 to March 18, 2012.  The Veteran perfected an appeal therefrom.  By rating decision dated in December 2012, the 10 percent rating was increased to 20 percent effective March 19, 2012.  The Veteran contends that his low back disability has been more severe than the assigned ratings throughout the appeal period, and that he is entitled to higher ratings.

Spinal disabilities are generally rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), which applies to Diagnostic Codes (DCs) 5235 to 5243.  38 C.F.R. § 4.71a.  The following evaluations are to be assigned for spinal disabilities with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

A 10 percent disability rating is appropriate for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent evaluation will be assigned for a lumbar spine disability where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, DCs 5235 to 5243 and Note (1).

The rating schedule also includes criteria for evaluating intervertebral disc syndrome (IVDS).  Under DC 5243, IVDS is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, DC 5243 and Note.  Under the IVDS formula, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A rating of 20 percent is warranted where there are incapacitating episodes with a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes with a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).

The Veteran's lumbar spine disability has been appropriately rated under Diagnostic Code 5010-5242 (Degenerative arthritis of the spine (see also diagnostic code 5003)).  There are four measurements of the Veteran's thoracolumbar flexion during the appeal period.  In the July 2006, April 2010, May 2011, and March 2012 VA examination reports it was limited to 90, 70 (active motion; the diagnosis noted 60 degrees, however), 70, and 60 degrees, respectively.  The March 2012 examiner noted that it decreased to 55 degrees due to pain and increased to 65 degrees on repetition.

A 10 percent disability rating is appropriate for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees.  The Veteran's forward flexion of the thoracolumbar spine fell within these parameters in April 2010 and May 2011. 

At no time during the appeal period was his combined range of motion of the thoracolumbar spine less than or equal to 120 degrees.  The Veteran's thoracolumbar extension and right lateral flexion ranged from 10 to 25 degrees during the appeal period.  His left lateral flexion ranged from 15 to 30 degrees, and his right and left lateral rotation ranged from 20 to 30 degrees.  Additionally, at no time during the appeal period did the evidence show a vertebral body fracture with loss of 50 percent or more of the height.  Therefore, the Veteran is not entitled to a 20 percent rating under those criteria.

The evidence showed no muscle spasm, guarding, or localized tenderness resulting in abnormal gait or abnormal spinal contour.  The only notation of an abnormal gait or abnormal spinal contour was at the May 2011 VA examination.  While the May 2011 VA examiner observed tenderness, guarding, atalgic gait, and abnormal kyphosis, he specifically stated that the localized tenderness, muscle spasm, or guarding were not severe enough to result in an abnormal gait or abnormal spinal contour.  Therefore, the Veteran is not entitled to a 20 percent rating under this criterion.

After a careful review of the lay and medical evidence, the Board concludes that the Veteran's low back symptomatology most closely approximated the criteria for a 10 percent evaluation from November 23, 2005 to March 18, 2012.  

Beginning March 19, 2012, it most closely approximated the criteria for a 20 percent evaluation.  The March 19, 2012 VA examiner recorded forward flexion of the thoracolumbar spine at 60 degrees, reduced to 55 degrees by pain.  These measurements fit the criteria for a 20 percent rating (greater than 30 degrees but not greater than 60 degrees). 

The Board further finds that the preponderance of the evidence is against a determination that the Veteran's low back symptomatology more nearly approximates a 40 percent rating.  In this regard, the Board notes that at no time during the appeal period did the Veteran's forward flexion of the thoracolumbar spine measure 30 degrees or less.  Further, the May 2011 VA examiner specifically noted that there was no spinal ankylosis.  "Ankylosis" is defined as the "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 93 (30th ed. 2003); see also, Augustine v. Principi, 18 Vet. App. 505, 506 (2004) (defining "ankylosis" as the "immobility and consolidation of a joint."(citing to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 86 (28th ed. 1994)).  The record contains no evidence of any ankylosis, much less favorable ankylosis of the entire thoracolumbar spine.  As such, the Board finds that entitlement to an evaluation in excess of 20 percent is not warranted.  

The relevant evidence of record, which includes the Veteran's lay statements, VA treatment records, private treatment records, and the four VA examination reports, show that during the course of the appeal the Veteran's low back disability has been productive of considerable pain, including radicular pain to the legs and feet, and functional impairment.  The evidence shows that he has constant levels of pain and functional impairment that are exacerbated by occasional flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; Mitchell, supra.

However, granting a disability rating for functional loss due to pain would result in an impermissible overlapping of symptomatology.  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different DCs is to be avoided when rating a Veteran's service-connected disabilities.  However, it is possible for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several DCs.  38 C.F.R. § 4.14.  The critical element permitting the assignment of multiple ratings under several DCs is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (emphasis added).  

In this case, while the evidence confirms that the Veteran has experienced the symptom of functional loss due to low back pain during the appeal period, the Board has already rated that symptom in connection with degenerative arthritis of the spine under DC 5242.  See Rating Decisions on Appeal, citing 38 C.F.R. § 4.71a, DC 5003-5242.  Indeed, the General Rating Formula which applies to DC 5242 specifically states that the evaluations are to be assigned for spinal disabilities with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Therefore, the Board cannot assign a separate rating for functional loss due to pain from arthritis, as low back pain is already contemplated within the symptomatology of the disability rating granted under DC 5242.

Finally, the Board has considered whether an increased disability rating is warranted under the criteria for IVDS used for evaluating incapacitating episodes.  However, the Veteran's postoperative herniated nucleus pulposus at L4-5 has not been shown to have resulted in incapacitating episodes that would warrant a rating in excess of 20 percent (a total duration of at least 4 weeks but less than 6 weeks during the past 12 months).

The July 2006 VA examiner noted that flare-ups occurred every four to six weeks, lasting for five days.  During this time he had stabbing pain at a 7 out of 10 (7/10) and had to get a muscle relaxer.  During a flare-up the Veteran could not "do anything" and had to make accommodations to minimize movement.  He did not use an assistive device.  At his February 2008 hearing, his wife testified that during a flare-up he was stuck in bed for two days and could not move, get up, or go to work.  She reported that they used to happen monthly, but by the time of the hearing they occurred every couple of months.  The Veteran testified that his usual pain was at a 6/10 or 7/10, but it was at a 10 plus during a flare-up.  He had one episode that required him to use his walker for four days.  He testified that the prior week he had missed four days of work because he had experienced a flare up and was in bed for two days, and then spent two days at orthopedic appointments.  The Veteran stated that bed rest during his incapacitating episodes were not always prescribed by a doctor, but based on past experience he knew the doctor would prescribe Vicodin or Flexeril and bed rest, so he just followed those directions on his own.  At the March 2009 VA examination he reported using a walker at times.  He told the May 2011 VA examiner that his flare-ups occurred every two to four months and lasted one to two days.  He stated he had to use a walker and could hardly get out of bed.  He often had to stay bedridden due to the severe pain and could not go to work.  The Veteran reported to the March 2012 examiner that flare-ups lasted two to four days, occurring every two to three months with pain going from a constant 6/10 to an 8/10.  He had to lie down and take "a couple of days" off work to rest.

In summary, during the appeal period, the Veteran's flare-ups occurred sometimes as often as every four to six weeks, but for the majority of the appeal period, only every two or three months.  The flare-ups generally lasted two days, but occasionally were as long as four or five days.  He had to use a walker to move during these episodes and generally stayed in bed, though it does not appear that a physician regularly prescribed bed rest.  He was prescribed Vicodin and/or Flexeril during flare-ups.  While he has had incapacitating episodes requiring treatment, none of these episodes has lasted more than a few days, and therefore do not meet the 40 percent criteria of being physician prescribed bed rest for a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  The May 2011 VA examiner noted that he had missed only one week of work during the last 12 months due to back and joint pain.  Moreover, both the May 2011 and March 2012 VA examiners explicitly stated that the Veteran had neither IVDS nor incapacitating episodes due to IVDS.  Therefore, an increased evaluation in excess of 20 percent is not warranted for incapacitating episodes under Diagnostic Code 5243.

In conclusion, from November 23, 2005 to March 18, 2012, the Veteran's low back disability manifested with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees warranting a 10 percent rating.  A rating in excess of 10 percent during this period is not warranted.  Since March 19, 2012, the Veteran's low back disability has manifested with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, without ankylosis, warranting a 20 percent rating.  A rating in excess of 20 percent during since March 19, 2012 is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

2. Neurological Impairment

The evidence of record shows that the Veteran also experiences radiculopathy from his service-connected low back disability into his lower extremities.  The General Rating Formula states that any objective neurologic abnormalities associated with the spinal disability should be evaluated separately under an appropriate DC.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  In this case, separate ratings have not been assigned for neurological impairment.  Therefore, the Board will consider whether separate ratings are warranted for radiculopathy to the lower extremities.

Radiculopathy is rated under Diseases of the Peripheral Nerves.  38 C.F.R. § 4.124a.  Relevant to this case, Diagnostic Code 8520 applies to paralysis of the sciatic nerve.  Under this code, a 10 percent rating is warranted when there is evidence of incomplete paralysis of the sciatic nerve that is "mild" in severity.  A 20 percent rating is warranted for "moderate" severity, and 40 percent is warranted for incomplete paralysis that is "moderately severe" in nature.  Complete paralysis warrants an 80 percent rating.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis.  Id.  The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2012).

At the July 2006 VA examination the Veteran reported that during a flare-up, pain radiated down the right buttock.  The 2006 VA examiner stated that the low lumbar pain affected the right heel and the right great toe.  In a lay statement dated February 2007 the Veteran reported that after his 1987 surgery for herniated nucleus pulposus at L4-5, he had severe lower back pain radiating to the buttocks, legs, and feet.  In February 2008, the Veteran testified that his current low back pain was accompanied by numbness in his toes.  He said it reminded him of the problem he had right after his back operation when his feet would go numb.

The Veteran reported to the March 2009 VA examiner that before his 1987 back surgery, he had numbness in his right big toe.  Following surgery, the pain lessened but was still present on a daily basis.  At the time of the examination, the Veteran continued to have tingling in his right big toe that never went away.  Recently, he had not had any pain radiating into the legs on either side.

The May 2011 VA examiner conducted a sensory examination and found dyesthesias on the toes of the left foot, as well as a history of paresthesias of the left leg and numbness in the toes.  He noted that in August 2010 the Veteran was treated with physical therapy for sciatica (it is unclear which leg was treated).  The examiner stated that other spine and disc disease symptoms included pain radiating from the lower back above the tailbone, down the left leg, to the toes, with numbness and tingling down the leg.  

The March 2012 VA examiner diagnosed radiculopathy in the lower extremities bilaterally with no significant impairment of strength or reflexes.  The Veteran reported dull pain radiating from the lower back down the front of the right leg to the right ankle.  He also reported numbness at times in the right great toe ever since the back surgery.  On physical examination the VA examiner found moderate radiculopathy in the left leg, characterized by moderate numbness and moderate intermittent pain.  The left femoral and sciatic nerves were involved.  Additionally, the Veteran had decreased sensation to light touch on the left upper anterior thigh and left thigh/knee.  After physical examination, the VA examiner stated the right lower extremity was not affected by radiculopathy.  He noted no pain, paresthesias, or numbness in the right lower extremity and did not find that any right nerve roots were involved.  The VA examiner concluded: "he has had radiculopathy symptoms in his right great toe which is a residual from the back surgery . . . however the examination today is suggestive of radiculopathy of the lower extremities with diminished sensation in all dermatomes of the left thigh and vibration sensation diminished on bilateral knees, bilateral medial and lateral ankles, and in the great toes bilaterally - this is not significantly affecting his gait or strength of his lower extremities."

The evidence shows a current diagnosis of radiculopathy in the right lower extremity based on the Veteran's reported symptoms.  The Veteran reported radicular pain to the right leg in 2006 and 2007, and intermittent numbness in his right great toe since his surgery in 1987.  In March 2009 he reported that he had not experienced radicular pain recently but still had tingling and numbness in that toe.  He reported right leg radicular pain and numbness again in March 2012.  The Veteran is competent to report on that of which he has personal knowledge, including the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is therefore competent to report his right leg radicular pain, tingling, and numbness.  Moreover, his complaints are internally consistent and supported by VA examination and treatment records.  Therefore, the Board finds his reports credible.  While the VA examiner did not find objective evidence of radiculopathy to the right lower extremity, he did diagnose bilateral radiculopathy in the lower extremities.  The Board finds that, for the entire appeal period, the Veteran is entitled to a separate 10 percent rating under DC 8520 for mild paralysis of the right sciatic nerve.

The first evidence of radicular symptoms in the left lower extremity was at the May 10, 2011 VA general medical examination.  In March 2012, the VA examiner diagnosed moderate radiculopathy in the left leg, characterized by moderate numbness, moderate intermittent pain, and decreased sensation to light touch on the left upper anterior thigh and left thigh/knee.  The left femoral and sciatic nerves were involved.  The Board finds that the Veteran is entitled to a separate 20 percent rating under DC 8520 for moderate paralysis of the left sciatic nerve, effective May 10, 2011.

Further, the Board finds that the Veteran is not entitled to higher ratings under DC 8520 for either lower extremity.  The schedule of ratings states that "when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree."  The evidence shows only sensory involvement, and therefore a rating in excess of the moderate degree is not appropriate for either leg.  Accordingly, the left leg has been assigned the maximum schedular rating for sciatic radiculopathy permitted by the facts.  Moreover, there is no evidence of significant impairment of strength or reflexes in either leg, or of "moderately severe" paralysis.  As to the right leg, none of the VA examiners found moderate impairment or decreased sensation to light touch comparable to that of the left leg.  

Therefore, the Veteran's sciatic radiculopathy of the left lower extremity is manifested by objective evidence of moderate pain and numbness with decreased sensation to light touch, without objective evidence of diminished reflexes or strength.  His sciatic radiculopathy of the right lower extremity has been manifested by no more than subjective symptomatology of pain and numbness, without objective evidence of diminished reflexes, strength, or sensation to light touch.  After a careful review of the lay and medical evidence, the Board concludes that the evidence most closely approximates a finding that the Veteran's sciatic radiculopathy warrants assignment of separate ratings of 20 percent for the left lower extremity and 10 percent for the right lower extremity under DC 8520.

There is no evidence of bowel, bladder, or other objective neurologic abnormalities associated with the spinal disability that would warrant separate evaluations.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  VA examinations with respect to these matters have been consistently normal.  See VA examination reports dated from 2009 through 2012.

3. Scars

Finally, at this time, the Board acknowledges that the Veteran has a scar of the lumbar spine measuring 5 centimeters times .5 centimeters.  However, the criteria for the assignment of a separate rating in this regard are not met.  The scar is vertical without tenderness or skin breakdown.  Additionally, as set forth above, the Veteran's complaints of pain and limitation of motion have already been contemplated in the now assigned ratings.  A separate rating under the provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 is not warranted.

      B.  Arthritis of the Left knee, Status Post Tibial Osteotomy

The Veteran is service-connected for traumatic arthritis of the left knee, status post tibial osteotomy, rated 10 percent disabling under 38 C.F.R. § 4.71a, DC 5257.  He contends that his left knee disability is more severe than the currently assigned rating and that he is entitled to a higher rating. 

1. Instability

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, slight "other impairment" of the knee, including residual subluxation or lateral instability, warrants a 10 percent evaluation.  A 20 percent rating requires moderate "other impairment," and a 30 percent evaluation requires severe "other impairment."  

After a careful review of the lay and medical evidence, the Board concludes that the evidence most closely approximates a finding that the Veteran's left knee symptomatology, overall, results in slight left knee instability and that the currently assigned 10 percent evaluation impairment of the left knee is appropriate.

In reaching this determination, the Board points out that not only does the evidence show that the Veteran has to use a walker three or four times a month and during flare-ups, but the record shows lay reports of instability and buckling.  At the February 2008 hearing and May 2011 VA examination the Veteran reported instability.  At his hearing, his wife testified that she had observed him having to grab onto something when his knee gives way.  The Veteran testified that he experiences instability four or five times a day when he gets up from bed or from a sitting position.  "Other impairment" includes the observed crepitus in VA treatment dated February 2007 and May 2011, as well as reported stiffness, swelling, and locking many times during the appeal period.

The Board further finds that the Veteran's left knee symptoms do not more nearly approximate moderate left knee instability.  None of the physicians of record noted instability or subluxation.  Importantly, all objective stability testing was normal.  The Veteran's subjective complaints of instability and buckling have been properly contemplated.  As such, the criteria for the assignment of a higher rating in excess of 10 percent for instability of the left knee disability is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

2. Limitation of motion

The Board notes that 38 C.F.R. § 4.71a, Diagnostic Code 5003 establishes, essentially, three methods of evaluating degenerative arthritis that is established by X-rays:  (1) when there is a compensable degree of limitation of motion, (2) when there is a noncompensable degree of limitation of motion, and (3) when there is no limitation of motion.  Generally, when documented by X-rays, arthritis is rated on the basis of limitation of motion under the appropriate DC for the joint involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasms, or satisfactory evidence of painful motion.  Read together, DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, that is established by x-ray, is deemed to be limitation of motion and warrants the minimum compensable rating for the joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  The Burton Court further held that the provisions of 38 C.F.R. § 4.59 are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.

Pursuant to Diagnostic Code 5260, under which limitation of leg flexion is evaluated, the following evaluations are assignable: for flexion limited to 60 degrees, 0 percent; for flexion limited to 45 degrees, 10 percent; for flexion limited to 30 degrees, 20 percent; and for flexion limited to 15 degrees, 30 percent.  

Following a review of the relevant evidence of record, the Board concludes that the Veteran's left knee disability does warrants the assignment of a separate rating to 10 percent for limitation of flexion, but the assignment of a higher rating is not warranted.

During the course of the appeal, the Veteran's left knee disability has been productive of pain and impairment of activities of daily living.  The Board reiterates, however, this manifestation of the Veteran's service-connected left knee disability is evaluated based on limitation of flexion due to pain.

There are four measurements of the Veteran's left knee flexion during the appeal period.  At the July 2006, March 2009, May 2011, and March 2012 VA examinations it was limited to 120, 110, 114, and 115 degrees, respectively.  The March 2012 examiner noted that it decreased to 100 degrees due to pain and on repetition.  Several of the examiners stated pain was the biggest limiting factor.  Although that limitation of flexion is not of a level compensable under Diagnostic Code 5260, which requires that it be limited to 45 degrees, in light of the Veteran's documented pain and functional impairment, as well as the mandate of 38 C.F.R. § 4.59 and the Court's decision in Lichtenfels, as well as VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 (1998), VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997), and VAOPGCPREC 9-2004, 69 Fed. Reg. 59,990 (2004), the criteria for a separate 10 percent rating have been met.

In cases where functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria, VA must consider granting a higher rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

In this case, the Veteran showed functional limitation on repetitive motion due to pain at the March 2012 examination.  The March 2009 and May 2011 examiners found objective evidence of pain or soreness with movement, but no additional limitation of function due to pain or any other factor.  Lay statements show subjective complaints of stiffness and pain, and the May 2011 examiner recorded tenderness.

The VA examiners found no effect on the Veteran's usual occupation because his job is sedentary and does not require lifting, pushing, or pulling.  The March 2012 VA examiner opined that the Veteran would not be able to perform a manual labor type job with extended standing or walking, or carrying heavy items.  However, the Veteran could continue his current office job.  During flare-ups the Veteran could not get out of bed, but he lost only about a week of time from work each year for this reason.

The VA examiners did find that activities of daily living were affected.  The July 2006 VA examiner found no limitations with walking or standing, but the VA examiner who provided the January 2010 addendum stated that the Veteran had functional limitations due to left leg pain, including only being able to walk one block.  The same examiner stated his standing, climbing, and squatting were limited and that he was unable to run.  The Veteran reported to the March 2012 VA examiner that he could not walk far without left knee pain and he did not visit parks or malls anymore.  Prolonged standing was limited to 30 minutes.  At his hearing, the Veteran testified to difficulty getting dressed, tying his shoes, bathing, playing with his grandchildren, and sleeping due to his left knee pain.  He could not drive, cut grass, or shovel snow, and he could only walk about 400 feet.

Taking all of the above into consideration, the overall functional impairment due to these factors is due to painful motion.  As these factors are not contemplated in the relevant rating criteria, it is appropriate for the Board to consider the assignment of a higher rating.  However, because no more than slightly limited left knee flexion has been exhibited throughout this appeal, even considering that the Veteran had functional loss due to pain, the evidence demonstrates that the criteria for a 20 percent rating have not been met.  Even when considering the Veteran's subjective complaints and the recorded objective findings, there simply is no showing of disabling pain to such an extent as to indicate disability comparable to limitation of motion of the left leg to 30 degrees of flexion.  The Board finds that the Veteran entitled to a separate rating of 10 percent, but no higher, for limitation of flexion due to pain.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.

Pursuant to Diagnostic Code 5261, under which limitation of leg extension is evaluated, the following evaluations are assignable:  for extension limited to 5 degrees, 0 percent; for extension limited to 10 degrees, 10 percent; for extension limited to 15 degrees, 20 percent; for extension limited to 20 degrees, 30 percent; for extension limited to 30 degrees, 40 percent; and for extension limited to 45 degrees, 50 percent.  The March 2009 VA examiner noted extension limited to 5 degrees with soreness on movement.  However, the evidence shows normal extension of 0 degrees without pain at the July 2006, May 2011, and March 2012 VA examinations.  The Veteran's overall disability picture for limitation of leg extension does not show impairment sufficient to warrant the assignment of a separate rating.  Rather, his overall disability picture shows normal extension of 0 degrees without pain.  A separate rating is not warranted.

Finally, the Board has considered whether it may be appropriate to rate the Veteran's left knee disability under other DCs.  While the Veteran underwent a tibial osteotomy in 1993, he did not have total knee replacement of the left knee; thus, the provisions of Diagnostic Code 5055 are not for application.  Diagnostic Codes 5256, 5258 and 5259 provide ratings for ankylosis, dislocated cartilage, and removed cartilage, respectively.  All evidence shows that the Veteran suffers none of these symptoms and the May 2011 examiner specifically stated the Veteran was negative for ankylosis in the knee.  DCs 5262 and 5263 provide ratings for impairment of tibia and fibula and genu recurvatum, respectively.  The medical evidence shows no such impairment.  Though the Veteran's traumatic arthritis of the left knee is status post tibial osteotomy, the medical evidence shows that the tibia problem resolved after surgery.  Therefore, the assignment of a disability rating is not warranted under these DCs.

3. Scars

Again, a tibial osteotomy on the left was performed in 1993.  As a result, the Veteran has a scar of the left knee.  The scar is asymptomatic, however.  The assignment of a separate rating in this regard is not warranted.  On VA examination in 2012, the examiner noted that the scar was not painful or unstable.  VA examination in May 2011 failed to reveal symptoms indicative of a compensable rating, too.  The scar measured 14 centimeters times 1.5 centimeters and was located on the lateral left knee and laterally running alongside of the joint.  The scar was linear and slightly raised vertically.  There was no discoloration, tenderness or skin breakdown.  Thus, the assignment of a separate rating for scars of the left knee under the provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 is not warranted.

III.  Other Considerations

A.  Extraschedular Consideration

The Board has considered whether staged ratings under Hart are appropriate for the Veteran's service-connected disabilities.  Staged ratings have been assigned for the low back disability accordingly.  The Board finds that his left knee and right leg sciatic radiculopathy symptomatology have been stable throughout the above assigned effective dates.  Similarly, left leg radicular symptomatology has been stable since the above assigned effective dates.  Therefore, staged ratings are not warranted for those disabilities.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's low back disability is characterized by forward flexion of the thoracolumbar spine limited to no less than 55 degrees, without muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, and without ankylosis.  His sciatica is characterized by objective evidence of moderate pain and numbness with decreased sensation to light touch in the left lower extremity, reflecting moderate incomplete paralysis of the sciatic nerve.  In the left lower extremity, the Veteran's sciatica is manifested by subjective symptomatology of pain and numbness, without decreased sensation to light touch, reflecting mild incomplete paralysis of the sciatic nerve.  His traumatic arthritis of the left knee is characterized by flexion limited to no less than 100 degrees, including on repetition; extension predominantly limited to 0 degrees; and slight "other impairment" without evidence of ankylosis, dislocated or removed cartilage, impairment of tibia or fibula, or genu recurvatum.  All of these manifestations are contemplated in the applicable rating criteria.  Further, the additional functional effect of painful motion is contemplated in the grant of a separate 10 percent evaluation under DeLuca.  The Board does not find that the Veteran has described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his description of knee, low back, and radicular symptomatology is consistent with the degree of disability addressed by such evaluations.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of an extraschedular rating is not warranted.  

B. Total Disability Rating Based on Individual Unemployabilty (TDIU)

A TDIU is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  As there is no evidence of unemployability due to the Veteran's low back disability, sciatica to the lower extremities, or left knee disabilities, the issue of entitlement to a TDIU is not raised.


ORDER

Effective November 23, 2005 to March 18, 2012, a rating of 10 percent, but no higher, is granted for postoperative herniated nucleus pulposus at L4-5, subject to the law and regulations governing the payment of VA monetary benefits.

Effective March 19, 2012, a rating of 20 percent, but no higher, is granted for postoperative herniated nucleus pulposus at L4-5, subject to the law and regulations governing the payment of VA monetary benefits.

Effective May 10, 2011, a rating of 20 percent, but no higher, for sciatic radiculopathy to the left lower extremity is granted, subject to the law and regulations governing the payment of VA monetary benefits.

Effective November 23, 2005, a rating of 10 percent, but no higher, for sciatic radiculopathy to the right lower extremity is granted, subject to the law and regulations governing the payment of VA monetary benefits.

A rating in excess of 10 percent for left knee instability is denied.

Effective November 23, 2005, a separate 10 percent rating for limitation of flexion of the left knee is granted, subject to the law and regulations governing the payment of VA monetary benefits.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


